DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation ", and the other seal ring groove" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation ", and the other seal ring groove" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, Tomio (JP 62-267505 A) discloses a turbine rotor fixing device (abstract) comprising: a radial direction fixing jig (10, 15, 16; Fig. 1) provided in a gland part (Fig. 1) that seals a clearance (8G) between a turbine rotor (5) and a turbine casing (6) disposed to cover a periphery of the turbine rotor (Fig. 1), to fix relative movement of the turbine rotor to the gland part in a radial direction (10, 15, and 16 would halt the relative motion of the turbine rotor to the gland part in a circumferential, axial, and radial direction), and an axial direction fixing jig provided between the turbine rotor and the gland part (10, 15, and 16), to fix relative movement of the turbine rotor to the gland part in an axial direction, and wherein the inner peripheral surface of the gland part is provided with one seal ring groove (8G) which is formed in the axial direction and into which the radial direction fixing jig is incorporated (Fig. 1).
However, the prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
and the other seal ring groove into which the axial direction fixing jig is incorporated.

Claims 8-10 depend from claim 1 and therefore would be allowable based on the subject matter.

Regarding claim 11, Tomio discloses a shipping method of a turbine module by use of a turbine rotor fixing device comprising a radial fixing jig provided in a gland part that seals a clearance between a 
However, the prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
and the other seal ring groove into which the axial direction fixing jig is incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0074109 A1 a support device, turbine, and support method.
US PGPUB 2020/0011205 A1 lifting jig, disassembling method of steam turbine, component replacement method of steam turbine, and manufacturing method of steam turbine.

US PGPUB 2021/0317756 A1 system and method for assembling and shipping steam turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745